 1
     SMITHERS LAW FIRM
 2   EDWARD W. SMITHERS (121268)
     ews@smitherslf.com
 3
     MARY ANN O'HARA (136379)
 4   mao@smitherslf.com
 5
     303 Twin Dolphin Drive
     Suite 600
 6   Redwood City, California 94065
 7
     Telephone: (408) 271-1200

 8
     Attorneys for Plaintiffs,
     GENESIS 1 OIL SERVICES LLC,
 9
     TIVOLI REALTY INC. d/b/a
     TIVOLI, INC., AND SLINGSHOT
10
     PEOPLE, LLC

11

12
                     UNITED STATES DISTRICT COURT FOR
                     THE CENTRAL DISTRICT OF CALIFORNIA
13

14
     GENESIS 1 OIL SERVICES LLC,         CASE NO. 8:20-cv-02114-JLS-ADS
     a Delaware limited liability
15
     company; TIVOLI REALTY INC.,        STIPULATED PROTECTIVE
     d/b/a TIVOLI, INC., a Texas         ORDER
16
     corporation; and SLINGSHOT
     PEOPLE, LLC, a California limited   Complaint Filed: November 2, 2020
17
     liability company,
                                         Preliminary Injunction Entered March
                     Plaintiffs,
18                                       23, 2021
19
          v.

20
     WISMANN GROUP, LLC, a
     California LLC; WILLIAM
21
     WISMANN, an individual,

22
                      Defendants.

23

24

25

26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                       1
 1

 2   I.    PURPOSES AND LIMITATIONS
 3
           A.    Discovery in this action is likely to involve production of
 4

 5
           confidential, proprietary, or private information for which special

 6         protection from public disclosure and from use for any purpose other
 7
           than prosecuting this litigation may be warranted. Accordingly, the
 8

 9
           parties hereby stipulate to and petition the Court to enter the following

10         Stipulated Protective Order. The parties acknowledge that this Order
11
           does not confer blanket protections on all disclosures or responses to
12

13
           discovery and that the protection it affords from public disclosure and use

14         extends only to the limited information or items that are entitled to
15
           confidential treatment under the applicable legal principles. The parties
16

17
           further acknowledge, as set forth in Section XIII(C), below, that this

18         Stipulated Protective Order does not entitle them to file confidential
19
           information under seal; Civil Local Rule 79-5 sets forth the procedures
20

21         that must be followed and the standards that will be applied when a party

22         seeks permission from the Court to file material under seal.
23
     II.   GOOD CAUSE STATEMENT
24

25         A.    This action is likely to involve trade secrets, customer and pricing
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                                 2
         lists and other valuable research, development, commercial, financial,
 1

 2       technical and/or proprietary information for which special protection from
 3
         public disclosure and from use for any purpose other than prosecution of
 4

 5
         this action is warranted. Such confidential and proprietary materials and

 6       information consist of, among other things, confidential business or
 7
         financial information, information regarding confidential business
 8

 9
         practices, or other confidential research, development, or commercial

10       information (including information implicating privacy rights of third
11
         parties), information otherwise generally unavailable to the public, or
12

13
         which may be privileged or otherwise protected from disclosure under

14       state or federal statutes, court rules, case decisions, or common law.
15
         Accordingly, to expedite the flow of information, to facilitate the prompt
16

17
         resolution of disputes over confidentiality of discovery materials, to

18       adequately protect information the parties are entitled to keep
19
         confidential, to ensure that the parties are permitted reasonable
20

21       necessary uses of such material in preparation for and in the conduct of

22       trial, to address their handling at the end of the litigation, and serve the
23
         ends of justice, a protective order for such information is justified in this
24

25       matter. It is the intent of the parties that information will not be
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                                3
            designated as confidential for tactical reasons and that nothing be so
 1

 2          designated without a good faith belief that it has been maintained in a
 3
            confidential, non-public manner, and there is good cause why it should
 4

 5
            not be part of the public record of this case.

 6   III.   DEFINITIONS
 7
            A.    Action: This pending federal lawsuit.
 8

 9
            B.    Challenging Party: A Party or Non-Party that challenges the

10          designation of information or items under this Order.
11
            C.    “CONFIDENTIAL” Information or Items: Information (regardless of
12

13
            how it is generated, stored or maintained) or tangible things that qualify

14          for protection under Federal Rule of Civil Procedure 26(c), and as
15
            specified above in the Good Cause Statement.
16

17
            D.    Counsel: Outside Counsel of Record and House Counsel (as well

18          as their support staff).
19
            E.    Designating Party: A Party or Non-Party that designates
20

21          information or items that it produces in disclosures or in responses to

22          discovery as “CONFIDENTIAL.”
23
            F.    Disclosure or Discovery Material: All items or information,
24

25          regardless of the medium or manner in which it is generated, stored, or
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                                4
         maintained (including, among other things, testimony, transcripts, and
 1

 2       tangible things), that are produced or generated in disclosures or
 3
         responses to discovery in this matter.
 4

 5
         G.    Expert: A person with specialized knowledge or experience in a

 6       matter pertinent to the litigation who has been retained by a Party or its
 7
         counsel to serve as an expert witness or as a consultant in this Action.
 8

 9
         H.    House Counsel: Attorneys who are employees of a party to this

10       Action. House Counsel does not include Outside Counsel of Record or
11
         any other outside counsel.
12

13
         I.    Non-Party: Any natural person, partnership, corporation,

14       association, or other legal entity not named as a Party to this action.
15
         J.    Outside Counsel of Record: Attorneys who are not employees of a
16

17
         party to this Action but are retained to represent or advise a party to this

18       Action and have appeared in this Action on behalf of that party or are
19
         affiliated with a law firm which has appeared on behalf of that party, and
20

21       includes support staff.

22       K.    Party: Any party to this Action, including all of its officers, directors,
23
         employees, consultants, retained experts, and Outside Counsel of
24

25       Record (and their support staffs).
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                              5
           L.    Producing Party: A Party or Non-Party that produces Disclosure or
 1

 2         Discovery Material in this Action.
 3
           M.    Professional Vendors: Persons or entities that provide litigation
 4

 5
           support services (e.g., photocopying, videotaping, translating, preparing

 6         exhibits or demonstrations, and organizing, storing, or retrieving data in
 7
           any form or medium) and their employees and subcontractors.
 8

 9
           N.    Protected Material: Any Disclosure or Discovery Material that is

10         designated as “CONFIDENTIAL.”
11
           O.    Receiving Party: A Party that receives Disclosure or Discovery
12

13
           Material from a Producing Party.

14   IV.   SCOPE
15
           A.    The protections conferred by this Stipulation and Order cover not
16

17
           only Protected Material (as defined above), but also (1) any information

18         copied or extracted from Protected Material; (2) all copies, excerpts,
19
           summaries, or compilations of Protected Material; and (3) any testimony,
20

21         conversations, or presentations by Parties or their Counsel that might

22         reveal Protected Material.
23
           B.    Any use of Protected Material at trial shall be governed by the
24

25         orders of the trial judge. This Order does not govern the use of
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                              6
     Protected Material at trial.
 1

 2   V.    DURATION
 3
           Even after final disposition of this litigation, the confidentiality obligations
 4

 5
           imposed by this Order shall remain in effect until a Designating Party

 6         agrees otherwise in writing or a court order otherwise directs. Final
 7
           disposition shall be deemed to be the later of (1) dismissal of all claims
 8

 9
           and defenses in this Action, with or without prejudice; and (2) final

10         judgment herein after the completion and exhaustion of all appeals,
11
           rehearings, remands, trials, or reviews of this Action, including the time
12

13
           limits for filing any motions or applications for extension of time pursuant

14         to applicable law.
15
     VI.   DESIGNATING PROTECTED MATERIAL
16

17
           A.     Exercise of Restraint and Care in Designating Material for

18   Protection
19
                  1.    Each Party or Non-Party that designates information or items
20

21                for protection under this Order must take care to limit any such

22                designation to specific material that qualifies under the appropriate
23
                  standards. The Designating Party must designate for protection
24

25                only those parts of material, documents, items, or oral or written
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                                 7
              communications that qualify so that other portions of the material,
 1

 2            documents, items, or communications for which protection is not
 3
              warranted are not swept unjustifiably within the ambit of this Order.
 4

 5
              2.    Mass, indiscriminate, or routinized designations are

 6            prohibited. Designations that are shown to be clearly unjustified or
 7
              that have been made for an improper purpose (e.g., to
 8

 9
              unnecessarily encumber the case development process or to

10            impose unnecessary expenses and burdens on other parties) may
11
              expose the Designating Party to sanctions.
12

13
              3.    If it comes to a Designating Party’s attention that information

14            or items that it designated for protection do not qualify for
15
              protection, that Designating Party must promptly notify all other
16

17
              Parties that it is withdrawing the inapplicable designation.

18       B.   Manner and Timing of Designations
19
              1.    Except as otherwise provided in this Order (see, e.g., Section
20

21            B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

22            Discovery Material that qualifies for protection under this Order
23
              must be clearly so designated before the material is disclosed or
24

25            produced.
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                              8
              2.    Designation in conformity with this Order requires the
 1

 2            following:
 3
                    a.     For information in documentary form (e.g., paper or
 4

 5
                    electronic documents, but excluding transcripts of depositions

 6                  or other pretrial or trial proceedings), that the Producing Party
 7
                    affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 8

 9
                    “CONFIDENTIAL legend”), to each page that contains

10                  protected material. If only a portion or portions of the
11
                    material on a page qualifies for protection, the Producing
12

13
                    Party also must clearly identify the protected portion(s) (e.g.,

14                  by making appropriate markings in the margins).
15
                    b.     A Party or Non-Party that makes original documents
16

17
                    available for inspection need not designate them for

18                  protection until after the inspecting Party has indicated which
19
                    documents it would like copied and produced. During the
20

21                  inspection and before the designation, all of the material

22                  made available for inspection shall be deemed
23
                    “CONFIDENTIAL.” After the inspecting Party has identified
24

25                  the documents it wants copied and produced, the Producing
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                           9
                   Party must determine which documents, or portions thereof,
 1

 2                 qualify for protection under this Order. Then, before
 3
                   producing the specified documents, the Producing Party must
 4

 5
                   affix the “CONFIDENTIAL legend” to each page that contains

 6                 Protected Material. If only a portion or portions of the
 7
                   material on a page qualifies for protection, the Producing
 8

 9
                   Party also must clearly identify the protected portion(s) (e.g.,

10                 by making appropriate markings in the margins).
11
                   c.    For testimony given in depositions, that the Designating
12

13
                   Party identify the Disclosure or Discovery Material on the

14                 record, before the close of the deposition all protected
15
                   testimony.
16

17
                   d.    For information produced in form other than document

18                 and for any other tangible items, that the Producing Party
19
                   affix in a prominent place on the exterior of the container or
20

21                 containers in which the information is stored the legend

22                 “CONFIDENTIAL.” If only a portion or portions of the
23
                   information warrants protection, the Producing Party, to the
24

25                 extent practicable, shall identify the protected portion(s).
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                           10
            C.   Inadvertent Failure to Designate
 1

 2               1.    If timely corrected, an inadvertent failure to designate
 3
                 qualified information or items does not, standing alone, waive the
 4

 5
                 Designating Party’s right to secure protection under this Order for

 6               such material. Upon timely correction of a designation, the
 7
                 Receiving Party must make reasonable efforts to assure that the
 8

 9
                 material is treated in accordance with the provisions of this Order.

10   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
11
            A.   Timing of Challenges
12

13
                 1.    Any party or Non-Party may challenge a designation of

14               confidentiality at any time that is consistent with the Court’s
15
                 Scheduling Order.
16

17
            B.   Meet and Confer

18               1.    The Challenging Party shall initiate the dispute resolution
19
                 process under Local Rule 37.1 et seq.
20

21          C.   The burden of persuasion in any such challenge proceeding shall

22          be on the Designating Party. Frivolous challenges, and those made for
23
            an improper purpose (e.g., to harass or impose unnecessary expenses
24

25          and burdens on other parties) may expose the Challenging Party to
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                              11
         sanctions. Unless the Designating Party has waived or withdrawn the
 1

 2       confidentiality designation, all parties shall continue to afford the material
 3
         in question the level of protection to which it is entitled under the
 4

 5
         Producing Party’s designation until the Court rules on the challenge.

 6   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 7
         A.    Basic Principles
 8

 9
               1.    A Receiving Party may use Protected Material that is

10             disclosed or produced by another Party or by a Non-Party in
11
               connection with this Action only for prosecuting, defending, or
12

13
               attempting to settle this Action. Such Protected Material may be

14             disclosed only to the categories of persons and under the
15
               conditions described in this Order. When the Action has been
16

17
               terminated, a Receiving Party must comply with the provisions of

18             Section XIV below.
19
               2.    Protected Material must be stored and maintained by a
20

21             Receiving Party at a location and in a secure manner that ensures

22             that access is limited to the persons authorized under this Order.
23
         B.    Disclosure of “CONFIDENTIAL” Information or Items
24

25             1.    Unless otherwise ordered by the Court or permitted in writing
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                             12
              by the Designating Party, a Receiving Party may disclose any
 1

 2            information or item designated “CONFIDENTIAL” only to:
 3
                   a.    The Receiving Party’s Outside Counsel of Record in
 4

 5
                   this Action, as well as employees of said Outside Counsel of

 6                 Record to whom it is reasonably necessary to disclose the
 7
                   information for this Action;
 8

 9
                   b.    The officers, directors, and employees (including House

10                 Counsel) of the Receiving Party to whom disclosure is
11
                   reasonably necessary for this Action;
12

13
                   c.    Experts (as defined in this Order) of the Receiving

14                 Party to whom disclosure is reasonably necessary for this
15
                   Action and who have signed the “Acknowledgment and
16

17
                   Agreement to Be Bound” (Exhibit A);

18                 d.    The Court and its personnel;
19
                   e.    Court reporters and their staff;
20

21                 f.    Professional jury or trial consultants, mock jurors, and

22                 Professional Vendors to whom disclosure is reasonably
23
                   necessary or this Action and who have signed the
24

25                 “Acknowledgment and Agreement to be Bound” attached as
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                         13
                   Exhibit A hereto;
 1

 2                 g.   The author or recipient of a document containing the
 3
                   information or a custodian or other person who otherwise
 4

 5
                   possessed or knew the information;

 6                 h.   During their depositions, witnesses, and attorneys for
 7
                   witnesses, in the Action to whom disclosure is reasonably
 8

 9
                   necessary provided: (i) the deposing party requests that the

10                 witness sign the “Acknowledgment and Agreement to Be
11
                   Bound;” and (ii) they will not be permitted to keep any
12

13
                   confidential information unless they sign the

14                 “Acknowledgment and Agreement to Be Bound,” unless
15
                   otherwise agreed by the Designating Party or ordered by the
16

17
                   Court. Pages of transcribed deposition testimony or exhibits

18                 to depositions that reveal Protected Material may be
19
                   separately bound by the court reporter and may not be
20

21                 disclosed to anyone except as permitted under this Stipulated

22                 Protective Order; and
23
                   i.   Any mediator or settlement officer, and their supporting
24

25                 personnel, mutually agreed upon by any of the parties
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                          14
                      engaged in settlement discussions.
 1

 2   IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
           IN OTHER LITIGATION
 3

 4         A.   If a Party is served with a subpoena or a court order issued in other
 5
           litigation that compels disclosure of any information or items designated
 6

 7
           in this Action as “CONFIDENTIAL,” that Party must:

 8              1.    Promptly notify in writing the Designating Party. Such
 9
                notification shall include a copy of the subpoena or court order;
10

11
                2.    Promptly notify in writing the party who caused the subpoena

12              or order to issue in the other litigation that some or all of the
13
                material covered by the subpoena or order is subject to this
14

15
                Protective Order. Such notification shall include a copy of this

16              Stipulated Protective Order; and
17
                3.    Cooperate with respect to all reasonable procedures sought
18

19              to be pursued by the Designating Party whose Protected Material

20              may be affected.
21
           B.   If the Designating Party timely seeks a protective order, the Party
22

23         served with the subpoena or court order shall not produce any

24         information designated in this action as “CONFIDENTIAL” before a
25
           determination by the Court from which the subpoena or order issued,
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                               15
          unless the Party has obtained the Designating Party’s permission. The
 1

 2        Designating Party shall bear the burden and expense of seeking
 3
          protection in that court of its confidential material and nothing in these
 4

 5
          provisions should be construed as authorizing or encouraging a

 6        Receiving Party in this Action to disobey a lawful directive from another
 7
          court.
 8

 9
     X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
          PRODUCED IN THIS LITIGATION
10

11
          A.       The terms of this Order are applicable to information produced by a

12        Non-Party in this Action and designated as “CONFIDENTIAL.” Such
13
          information produced by Non-Parties in connection with this litigation is
14

15
          protected by the remedies and relief provided by this Order. Nothing in

16        these provisions should be construed as prohibiting a Non-Party from
17
          seeking additional protections.
18

19        B.       In the event that a Party is required, by a valid discovery request,

20        to produce a Non-Party’s confidential information in its possession, and
21
          the Party is subject to an agreement with the Non-Party not to produce
22

23        the Non-Party’s confidential information, then the Party shall:

24                 1.    Promptly notify in writing the Requesting Party and the Non-
25
                   Party that some or all of the information requested is subject to a
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                               16
                 confidentiality agreement with a Non-Party;
 1

 2               2.    Promptly provide the Non-Party with a copy of the Stipulated
 3
                 Protective Order in this Action, the relevant discovery request(s),
 4

 5
                 and a reasonably specific description of the information requested;

 6               and
 7
                 3.    Make the information requested available for inspection by
 8

 9
                 the Non-Party, if requested.

10         C.    If the Non-Party fails to seek a protective order from this court
11
           within 14 days of receiving the notice and accompanying information, the
12

13
           Receiving Party may produce the Non-Party’s confidential information

14         responsive to the discovery request. If the Non-Party timely seeks a
15
           protective order, the Receiving Party shall not produce any information in
16

17
           its possession or control that is subject to the confidentiality agreement

18         with the Non-Party before a determination by the court. Absent a court
19
           order to the contrary, the Non-Party shall bear the burden and expense
20

21         of seeking protection in this court of its Protected Material.

22   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23
           A.    If a Receiving Party learns that, by inadvertence or otherwise, it
24

25         has disclosed Protected Material to any person or in any circumstance
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                             17
            not authorized under this Stipulated Protective Order, the Receiving
 1

 2          Party must immediately (1) notify in writing the Designating Party of the
 3
            unauthorized disclosures, (2) use its best efforts to retrieve all
 4

 5
            unauthorized copies of the Protected Material, (3) inform the person or

 6          persons to whom unauthorized disclosures were made of all the terms of
 7
            this Order, and (4) request such person or persons to execute the
 8

 9
            “Acknowledgment and Agreement to be Bound” that is attached hereto

10          as Exhibit A.
11
     XII.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12          PROTECTED MATERIAL
13
            A.    When a Producing Party gives notice to Receiving Parties that
14

15
            certain inadvertently produced material is subject to a claim of privilege

16          or other protection, the obligations of the Receiving Parties are those set
17
            forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not
18

19          intended to modify whatever procedure may be established in an e-

20          discovery order that provides for production without prior privilege
21
            review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
22

23          the parties reach an agreement on the effect of disclosure of a

24          communication or information covered by the attorney-client privilege or
25
            work product protection, the parties may incorporate their agreement in
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                                 18
         the Stipulated Protective Order submitted to the Court.
 1

 2   XIII. MISCELLANEOUS
 3
         A.   Right to Further Relief
 4

 5
              1.    Nothing in this Order abridges the right of any person to seek

 6            its modification by the Court in the future.
 7
         B.   Right to Assert Other Objections
 8

 9
              1.    By stipulating to the entry of this Protective Order, no Party

10            waives any right it otherwise would have to object to disclosing or
11
              producing any information or item on any ground not addressed in
12

13
              this Stipulated Protective Order. Similarly, no Party waives any

14            right to object on any ground to use in evidence of any of the
15
              material covered by this Protective Order.
16

17
         C.   Filing Protected Material

18            1.    A Party that seeks to file under seal any Protected Material
19
              must comply with Civil Local Rule 79-5. Protected Material may
20

21            only be filed under seal pursuant to a court order authorizing the

22            sealing of the specific Protected Material at issue. If a Party's
23
              request to file Protected Material under seal is denied by the Court,
24

25            then the Receiving Party may file the information in the public
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                           19
               record unless otherwise instructed by the Court.
 1

 2   XIV. FINAL DISPOSITION
 3
         A.    After the final disposition of this Action, as defined in Section V,
 4

 5
         within sixty (60) days of a written request by the Designating Party, each

 6       Receiving Party must return all Protected Material to the Producing Party
 7
         or destroy such material. As used in this subdivision, “all Protected
 8

 9
         Material” includes all copies, abstracts, compilations, summaries, and

10       any other format reproducing or capturing any of the Protected Material.
11
         Whether the Protected Material is returned or destroyed, the Receiving
12

13
         Party must submit a written certification to the Producing Party (and, if

14       not the same person or entity, to the Designating Party) by the 60 day
15
         deadline that (1) identifies (by category, where appropriate) all the
16

17
         Protected Material that was returned or destroyed and (2) affirms that the

18       Receiving Party has not retained any copies, abstracts, compilations,
19
         summaries or any other format reproducing or capturing any of the
20

21       Protected Material. Notwithstanding this provision, Counsel are entitled

22       to retain an archival copy of all pleadings, motion papers, trial,
23
         deposition, and hearing transcripts, legal memoranda, correspondence,
24

25       deposition and trial exhibits, expert reports, attorney work product, and
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                              20
 
           &@>DG7E">EN">'N(LA(BENK@B6NAB@'G&EN (J(>N.)NDH&,N:"E(B/"7DN&@>E"0>N

         B@E(&E('N"E(B."7 N        >MNDG&,N"B&,.J"8N&@A1(DNE,"EN&@>E"1?N@BN&@>DE1EGE(N
  
           B@E(&E('N"F(B2"7NB(;".>NDG%5(&ENE@NE,.DNB@E(&E.J(NB'(BN"DND(EN*@CE,N.>N
 

 
           (&E.@>N!N

              >MNJ.@9"E.@>N@)NE,.DNB'(BN:"MN%(NAG>3D-('N%MN">MN">'N"77
 
           "AAB@AB."E(N:("DGB(DN.>&7G'.>+NK.E,@GEN7.<.E"E.@>N&@>E(:AENAB@&(('.>+DN
 

 
           ">' @BN=@>(E"BMND#>&E4@>DN

      





            
      "E(' N
                                          EE@B>(MDN)@BN7$DN



                          
                                   
                         






        

      "E(' NJuly 6, 2021
                                          /s/ Autumn D. Spaeth

                                               N  NN  N
                                             >.E('NE"E(DN"+.DEB"E(NI'+(N
 

 

 

 

    !#($/ % &)/  /              !//
       -.! !/
   "'"/ *//
                                                                                   
 1
                              EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4               I,                              [print or type full name], of
 5
                        [print or type full address], declare under penalty of perjury
 6

 7
     that I have read in its entirety and understand the Stipulated Protective Order

 8   that was issue by the United States District Court for the Central District of
 9
     California on [DATE] in the case of                                  [insert formal
10

11
     name of the case and the number and initials assigned to it by the Court]. I

12   agree to comply with and to be bound by all the terms of this Stipulated
13
     Protective Order and I understand and acknowledge that failure to so comply
14

15
     could expose me to sanctions and punishment in the nature of contempt. I

16   solemnly promise that I will not disclose in any manner any information or item
17
     that is subject to this Stipulated Protective Order to any person or entity except
18

19   in strict compliance with the provisions of this Order.

20               I further agree to submit to the jurisdiction of the United States
21
     District Court for the Central District of California for the purpose of enforcing
22

23   the terms of this Stipulated Protective Order, even if such enforcement

24   proceedings occur after termination of this action. I hereby appoint
25
                        [print or type full name] of                             [print or
26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                                 22
     type full address and telephone number] as my California agent for service of
 1

 2   process in connection with this action or any proceedings related to
 3
     enforcement of this Stipulated Protective Order.
 4

 5
     Date:

 6   City and State where sworn and signed:
 7
     Printed Name:
 8

 9
     Signature:

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   STIPULATED PROTECTIVE ORDER CASE NO.
     8:20-cv-02114-JLS-ADS
28
     SMITHERS LAW FIRM
                                                                            23
